Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4, 8-11 and 15 pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  301-352-3847
It is noted that the prior grounds for rejection under this statute are withdrawn, new grounds of rejection are set forth below in response to Applicant’s amendment to the claims filed 05/12/2022.
Claim 1 recites a method of treatment of disease in a patient, the method comprising: “preparing a bispecific antibody MiniCircle DNA vector wherein expressed target gene sequences are conserved and backbone plasmid sequences are absent for therapeutic delivery by combination with a co-transfection aid with a hydrophobic core and a sugar moiety selected from the group consisting of glycyrrhizin (GL); and Gensing Rhl (GS) and administering by local delivery to skeletal muscle wherein the local delivery to skeletal muscle is in said patient for treatment of disease an effective dose of MiniCircle DNA to generate bispecific antibodies sufficient to generate a therapeutic response...”
Th step of “administering,” as recited in the method of claim 1 does not recite wherein the combination comprising the “MiniCircle DNA and the co-transfection agent with a hydrophobic core and a sugar moiety, selected from the group consisting of glycyrrhizin and Gensing RH1,” is locally delivered to the skeletal muscle of a patients. 
Additionally, the overall structure of the MiniCircle DNA vector is unclear.  For example, it is unclear if the nucleotide sequence encoding the bispecific antibody, the target gene sequences, and the target cell-effector cell bridging device engineered protein, are all included in the MiniCircle DNA vector.  
Furthermore, it is unclear how local delivery to skeletal muscle is intended to “generate bispecific antibodies...to generate a therapeutic response...,” and further “to mediate high transgene expression of said MiniCircle DNA.”  A person of ordinary skill in the art at would not understand how generating “bispecific antibodies sufficient to generate a therapeutic response...” is intended to “mediate high transgene expression of said MiniCircle DNA in skeletal muscle...”  It would appear that the order of the steps recited in the method of claim 1 is not in proper order.  For example, a person of ordinary skill in the art would likely seek to produce a high level of transgene expression first, to produce a sufficient amount of bispecific antibodies to generate a therapeutic response.
Claim 8 recites wherein “a target cell bridging device engineered protein sequence targets a tumor cell type selected from the group consisting of Tumor specific antigens (TSA) and Tumor associated antigen (TAA).”  This statement is vague and indefinite because a person of ordinary skill in the art would recognize that tumor specific antigens and tumor associated antigens are not types of tumor cells.  TSAs and TAAs are types of tumor cell antigens.  It would be remedial for applicant to amend the claim to recite: “a tumor cell antigen type selected from the group consisting of Tumor specific antigens (TSA) and Tumor associated antigen (TAA).”  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-11, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (Written Description).
The instant claims are drawn to the broad genus of MiniCircle DNA encoding a “target cell-effector cell bridging device engineered protein.”  According to the specification as filed (see pages 8-9), “[t]he DNA MiniCircle encoding the BTEC (the Bridge between Target and Effector Cells) creates an engineered protein comprising two arms or parts: one arm recognizing target cells, the other arm recognizing effector cells via binding to the molecules on T (or NK) cell receptor signaling pathway as a direct result of an automated process. In the illustrative automated example, the target cells of a patient are captured and genetically sequenced. The corresponding DNA MiniCircle encoding for the BTEC is automatically generated based upon the genetic sequence of the captured disease cells to redirect the patient's effector cells to the target cells and consequently lead to specific T (or NK) cells cytotoxicity on target cells. Sequencing data from patient specific Tumor specific antigens (TSA), Tumor associated antigens (TAA) and Viral antigens are cross-referenced with T Cell (CD3, CD28, 4-1BB, OX40, TCR) and NK Cell (CD 16, CD56, NKG2D, NCR) molecular targets. The DNA MiniCircle encoding for the BTEC is uniquely created based upon the patient's specific disease or tumor cell characteristics to encode for a disease cell target matched scTCR, scFv, VHH, Ligand, or Polypeptide region and optimal effector cell region matched scFv or VHH region.”
The originally filed claims recite a MiniCircle DNA vector comprising a target cell-effector cell bridging device (BTEC) sequence corresponding to SEQ ID NO:16. Original claim 10 recites a MiniCircle DNA vector comprising a target cell- effector cell bridging device (BTEC) with a two poly-body wherein the first chain has a genetic sequence corresponding to SEQ ID NO:14 and the second chain has a sequence corresponding to SEQ ID NO:15.  Finally, original claim 11 recites a MiniCircle DNA vector comprising a target cell- effector cell bridging device (BTEC) sequence corresponding to SEQ ID NO:17.
These sequences described in the original claims define a protein sequence associated with a BTEC.  However, it is unclear how these sequences are representative of the full scope of BTEC sequences, which “[i]s uniquely created based upon the patient's specific disease or tumor cell characteristics to encode for a disease cell target matched scTCR, scFv, VHH, Ligand, or Polypeptide region and optimal effector cell region matched scFv or VHH region.” 
The specification as filed states that BTEC sequences are designed based upon nucleotide sequence information gathered from a patient’s own DNA.  Therefore, the structure of BTEC would not be determined until patient sequencing is performed, and the sequence information is then used to design the BTEC.   
  To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the claims encompass MiniCircle DNA encoding a bispecific antibody, target gene sequences, and a target cell-effector cell bridging device engineered protein sequence (BTEC).  However, in regards to the BTEC, the specification as filed clearly suggests that additional experimentation is required to identify the structure of the full scope of BTEC molecules encoded by the MiniCircle DNA recited in the instant claims. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of BTEC polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  {In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.}
Therefore, only BTEC sequences of SEQ ID NO: 14-17, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 4, 8-11 and 15 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20160312230A1), in view of Fan et al. (US2018/0230225A1), Wang (US2016/0280795A1), Wu et al. (US2011/0118333A1), Draghia-Akli et al. (US2006/0188988A1), and further in view of Chen et al. (2005) and Chabot et al. (2013), is withdrawn in response to Applicant’s amendment to the claims to limit the co-transfection agent to glycyrrhizin (GL), and Gensing RH1 (GS).   However, a modified rejection is set forth below.
Claims 1, 4, 8-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20160312230A1), in view of Chen et al. (2005), Fan et al. (US2018/0230225A1), Wang (US2016/0280795A1), Wu et al. (US2011/0118333A1), Zhdanov et al. (2003), and further in view Chabot et al. (2013),
Due to the ambiguity associated with the structure of the claimed MiniCircle DNA, as set forth in the rejection under 35 USC 112(b), the following prior art is applied in reference to the delivery of MiniCircle DNA and the recited co-transfection agent.
Chen et al. (2016) discloses the following: “[P]rovided are a minicircle DNA recombinant parental plasmid having a genetically engineered antibody gene expression cassette and a preparation method for the plasmid, a minicircle DNA having the genetically engineered antibody gene expression cassette, a preparation method for the DNA, and applications thereof, and, a host cell having the minicircle DNA, a preparation method for the cell, and applications thereof. Also provided are a genetically engineered antibody, a preparation method for same, and applications thereof.” 
In specific embodiments, Chen et al. (2016) discloses the following:

    PNG
    media_image1.png
    440
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    357
    620
    media_image2.png
    Greyscale

The sequence of part A as selected from (2) a single-chain antibody (SCFV) light chain with a sequence corresponding to SEQ ID NO: 3” is set forth in SEQ ID NO: 29 of Chen et al. 
Moreover, Chen et al. (2016) teaches that the minicircle DNA vector of their invention were modified by the removal of backbone DNA sequences derived from bacteria, see ¶ [0022]. 
It is noted that Chen et al. (2005) teach that removal of bacterial sequences from their minicircle DNA results in enhanced transgene expression, particularly in skeletal muscle, see the following passage taken from page 127 of this reference:
“[I]n addition to overcoming a silencing effect, the size reduction in some systems may contribute to the high and sustainable level of transgene expression related to more efficient transfection. Removal of the approximately 3-kb bacterial sequence may greatly improve vector availability by increasing the efficiency in diffusion, cellular, and nuclear entry of the transgene. This has been suggested by other groups as the mechanism responsible for the robust transgene expression by minicircle in other tissues such as mouse skeletal muscle and human head and neck carcinoma grafts in nude mice…”
Furthermore, Chabot et al. (2013) teach that transfection of MC versus pDNA “resulted in more sustained and higher level of gene expression in muscle,” in comparison to pDNA.  The reference specifically describes comparative experiments in skeletal muscle (See pages 207-208).
Chen et al. (2016) and (2005), and Chabot et al. (2013) do not disclose all of the specific sequence recited in the instant claims, and further does not disclose the co-transfection aid and local delivery of the MiniCircle DNA encoding bispecific antibodies to skeletal muscle.
Fan et al. (US2018/0230225A1), discloses bispecific antibodies comprising a VHH sequence that is identical to SEQ ID NO: 1 of the instant application, see SEQ ID NO: 77 of this reference is drawn to a CD20 single-domain antibody VHH.
Wang (US20160280795A1; priority claim 12/19/2013) discloses Anti-CD3 VHH that is 100% identical to SEQ ID NO: 9 of the instant application.  This disclosed sequence of Wang et al. is SEQ ID NO: 13.  Wang discloses bivalent bispecific antibodies comprising the following characteristics:
 [0049] The bispecific antibody of the present technology includes two single-domain antigen-binding fragments (VHH fragments or VHH domains), each having specificity to one of the antigens. VHH fragments are known in the art and are further described below. Each of the VHH fragments is connected, optionally through a hinge region, to an Fc fragment of a conventional antibody. 

[0050] As a VHH fragment is independently capable of specifically recognizing and binding an antigen without a paired light chain, such an antibody includes only two polypeptide chains. Accordingly, during production of the bispecific antibody, there are only two possible pairings for each chain. In other words, even without any paring selection, about half (50%) of paired antibodies would be the desired bispecific antibody. Given the lack of light chains alone, therefore, the present technology leads to greatly improved production efficiency compared to conventional Fab-Fc bispecific antibodies. 

Wu et al. discloses the use of minicircle DNA vectors for the treatment of cardiovascular conditions.  In one embodiment, Wu et al. discloses wherein the minicircle DNA is administered to a patient in an amount sufficient to stably and efficiently transduce muscle cells involved in said peripheral artery disease, the methods also involve wherein the muscle cells are skeletal muscles, see paragraph [0069]. 
Regarding the co-transfection reagent, Zhdanov et al. describe glycyrrhizin (GL) (Figure 1, compound I) as a pH sensitive lipidic transfection reagent (see page 434) that is useful in gene delivery vehicles.  Page 438 describe liposome preparation with GL (compound I).  Table 1 of Zhdanov et al. teach that liposomal preparations comprising GL and plasmid DNA have a 98% transfection efficiency.
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have combined the teachings of the cited references in the design of the instant invention.  One of ordinary skill in the art would have been motivated to substitute known sequences (i.e. from Fan et al. and Wang et al. described above) used to prepare bispecific antibodies for the transgene sequences set forth in Chen et al. (2016 & 2005) and Chabot et al., to be used for the same purpose, specifically for the preparation of bispecific antibodies. Furthermore, it would have been obvious to the ordinary skilled artisan to have used glycyrrhizin (GL) as a transfection agent for the delivery of MiniCircle DNA into skeletal muscle cells, since the prior art (Zhdanov et al.) teaches that the use of glycyrrhizin (GL) as a lipidic transfection reagent for gene delivery.  
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633